DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendment filed on 12/28/2021 is acknowledged and entered.

Claims 1-21 were pending.  In the amendment as filed, applicants have amended claims 1, 2, 9, 10, 15, and 16; cancelled claims 19-21; and added claims 22 and 23.  Therefore, claims 1-18, 22, and 23 are currently pending and are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 06/11/2021, this present application is a continuation (CON) of 16/570,180 that was filed on 09/13/2019.  16/570,180 is a CON of 15/462,253 filed on 03/17/2017.  15/462,253 is a 371 of PCT/US2015/051057 filed 09/18/2015.  PCT/US2015/051057 claims priority to provisional application 62/052,966 that was filed on 09/19/2014.  Therefore, this application has an effective filing date of 09/19/2014 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 08/23/2021 and 01/12/2022 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate (i.e. it was first cited as a patent); (ii) no copy of the reference have been provided (i.e. no copies were provide in the prior application(s)); and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).
Further, copies are required for any cited information of pending U.S. application that are not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.).  As recognized by MPEP § 609.04(a)(II):
37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtenberger et al. (US Patent 7,838,511 B2).
For claims 1-3, Lichtenberger et al. disclose compositions and methods for treating, preventing and/or ameliorating cancers, the onset of cancers or the symptoms associated with cancers such as breast cancer or lung cancer (refers to instant claim 3) (col. 1, lines 21-33).  The compositions comprise a nonsteroidal anti-inflammatory drug (an NSAID) and a phospholipid; and the type of NSAID include Meclofenamate sodium (Meclomen®), and  Mefenamic acid (Ponstel®) (refers to instant claimed ‘meclofenamate or a salt form thereof’ of claim 1; and instant claim 2) (col. 6, line 61 thru col. 7, line 14).  The methods include administering the composition to a human or animal before or after cancer identification and where the method of administration can be oral, topical, intravenous, intra-arterial or directly into a tissue site (refer to instant claim ‘administration’ step of claim 1).
Therefore, the compositions and methods of Lichtenberger et al. do anticipate the instant claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 17, and 18 of U.S. Patent No. 10,413,522 B2 (referred hereinafter as Massague et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1-8 and the method of claims 1-7, 17, and 18 of Massague et al. have similar method step and uses a composition with similar structural features.

17/345,572
US 10,413,522 B2
1. A method for treating a subject having a cancer comprising administering meclofenamate or a salt form thereof to the subject.
1. A method for treating a subject having a cancer comprising administering, to the subject, an amount of a gap junction inhibitor that inhibits and/or prevents metastatic progression of the cancer in the brain, wherein the gap junction inhibitor is selected from the group consisting of tonabersat, meclofenamate, a Protocadherin 7 inhibitor, a Connexin 43 inhibitor and a combination thereof.
2. The method of claim 1, wherein the meclofenamate or salt form thereof is a sodium salt form of meclofenamate
17. The method of claim 1, wherein the gap junction inhibitor is meclofenamate or a salt form thereof.

18. The method of claim 1, wherein the gap junction inhibitor is a sodium salt form of meclofenamate.
3. The method of claim 1, wherein the cancer is selected from the group consisting of breast cancer and lung cancer.
2. The method of claim 1, wherein the cancer is selected from the group consisting of breast cancer and lung cancer.
4. The method of claim 1 further comprising administering, to the subject, a therapeutically effective amount of an anti-cancer agent.
3. The method of claim 1 further comprising administering, to the subject, a therapeutically effective amount of an anti-cancer agent.
5. The method of claim 4, wherein the anti-cancer agent is carboplatin.
4. The method of claim 3, wherein the anti-cancer agent is carboplatin.
6. The method of claim 1, wherein the subject was known to have one or more brain metastases prior to treatment.
5. The method of claim 1, wherein the subject was known to have one or more brain metastases prior to treatment.
7. The method of claim 1, wherein the subject was not known to have a brain metastasis prior to treatment.
6. The method of claim 1, wherein the subject was not known to have a brain metastasis prior to treatment.
8. The method of claim 1, wherein one or more cancer cells of the subject express Connexin 43 and/or Protocadherin 7.
7. The method of claim 1, wherein one or more cancer cells of the subject express Connexin 43 and/or Protocadherin 7.


That is the method of the instant application is generic to the method of Massague et al. or in other word claims 1-8 are anticipated by claims 1-7, 17, and 18 of U.S. Patent No. 10,413,522 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,413,522 B2.

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 17, and 18 of U.S. Patent No. 10,413,522 B2 (referred hereinafter as Massague et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 9-14 and the method of claims 1-5, 7, 17, and 18 of Massague et al. have similar method step and uses a composition with similar structural features.


17/345,572
US 10,413,522 B2
9. A method for treating brain metastasis in a subject having a cancer, comprising administering meclofenamate or a salt form thereof to the subject.
1. A method for treating a subject having a cancer comprising administering, to the subject, an amount of a gap junction inhibitor that inhibits and/or prevents metastatic progression of the cancer in the brain, wherein the gap junction inhibitor is selected from the group consisting of tonabersat, meclofenamate, a Protocadherin 7 inhibitor, a Connexin 43 inhibitor and a combination thereof.

5. The method of claim 1, wherein the subject was known to have one or more brain metastases prior to treatment.
10. The method of claim 9, wherein the meclofenamate or salt form thereof is a sodium salt form of meclofenamate.
17. The method of claim 1, wherein the gap junction inhibitor is meclofenamate or a salt form thereof.

18. The method of claim 1, wherein the gap junction inhibitor is a sodium salt form of meclofenamate.
11. The method of claim 9, wherein the cancer is selected from the group consisting of breast cancer and lung cancer.
2. The method of claim 1, wherein the cancer is selected from the group consisting of breast cancer and lung cancer.
12. The method of claim 9, further comprising administering, to the subject, a
therapeutically effective amount of an anti-cancer agent.
3. The method of claim 1 further comprising administering, to the subject, a therapeutically effective amount of an
anti-cancer agent.
13. The method of claim 12, wherein the anti-cancer agent is carboplatin.
4. The method of claim 3, wherein the anti-cancer agent is carboplatin.
14. The method of claim 9, wherein one or more cancer cells of the subject express
Connexin 43 and/or Protocadherin 7.
7. The method of claim 1, wherein one or more cancer cells of the subject express Connexin 43 and/or Protocadherin 7.


That is the method of the instant application is generic to the method of Massague et al. or in other word claims 9-14 are anticipated by claims 1-7, 17, and 18 of U.S. Patent No. 10,413,522 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,413,522 B2.

Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 17, and 18 of U.S. Patent No. 10,413,522 B2 (referred hereinafter as Massague et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 15-18 and the method of claims 1-4, 6, 7, 17, and 18 of Massague et al. have similar method step and uses a composition with similar structural features.

17/345,572
US 10,413,522 B2
15. A method of reducing the risk of detectable metastasis of a cancer
to the brain in a subject, comprising administering meclofenamate or a salt form thereof to the subject.
1. A method for treating a subject having a cancer comprising administering, to the subject, an amount of a gap junction inhibitor that inhibits and/or prevents metastatic progression of the cancer in the brain, wherein the gap junction inhibitor is selected from the group consisting of tonabersat, meclofenamate, a Protocadherin 7 inhibitor, a Connexin 43 inhibitor and a combination thereof.

6. The method of claim 1, wherein the subject was not known to have a brain metastasis prior to treatment.
16. The method of claim 15, wherein the meclofenamate or salt form thereof is a sodium salt form of meclofenamate.
17. The method of claim 1, wherein the gap junction inhibitor is meclofenamate or a salt form thereof.

18. The method of claim 1, wherein the gap junction inhibitor is a sodium salt form of meclofenamate.
17. The method of claim 15, wherein the cancer is selected from the group
consisting of breast cancer and lung cancer.
2. The method of claim 1, wherein the cancer is selected from the group consisting of breast cancer and lung cancer.
18. The method of claim 15 further comprising administering, to the subject, a
therapeutically effective amount of an anti-cancer agent.
3. The method of claim 1 further comprising administering, to the subject, a therapeutically effective amount of an
anti-cancer agent.

4. The method of claim 3, wherein the anti-cancer agent is carboplatin.


That is the method of the instant application is generic to the method of Massague et al. or in other word claims 15-18 are anticipated by claims 1-7, 17, and 18 of U.S. Patent No. 10,413,522 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,413,522 B2.

Allowable Subject Matter
Claims 22 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020